Citation Nr: 0104379	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-13 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD). 

2.  The propriety of the initial 50 percent rating assigned 
for the veteran's service-connected PTSD.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left lower leg, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and son


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the Roanoke RO.  In 
December 2000, the veteran testified at a personal hearing 
before the undersigned Board Member in Washington, D.C.

The RO has characterized the claim involving the initial 
evaluation for PTSD following the grant of service connection 
for that condition as an increased rating claim.  However, in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as one involving the propriety of 
the initial evaluation assigned.  The Board's decision on 
that issue, as well as the effective date issue, is set forth 
below.  However, the claim for a higher evaluation for 
residuals of a gunshot wound to the left lower leg is 
addressed in the REMAND following the ORDER portion of the 
DECSION.  

The Board notes that, during the pendency of this appeal, the 
issue of entitlement to a total disability rating for 
compensation based on individual unemployability has been 
raised but not yet adjudicated.  The Board refers this matter 
to the RO for appropriate action.  



FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for PTSD on November 24, 1998.  

2.  Since the effective date of the grant of service 
connection for PTSD in November 1998, that disorder has been 
manifested by a great deal of difficulty with sleep 
disturbance, flashbacks, startle reaction, hypervigilance, 
and intrusive thoughts.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
24, 1998, for the grant of service connection for PTSD, are 
not met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2000).  

2.  The criteria for a 70 percent rating for service-
connected PTSD, since the November 24, 1998 grant of service 
connection for the condition, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, Diagnostic 
Code 9411. (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Earlier Effective Date 
for Service Connection PTSD

Following a March 1999 psychiatric examination of the 
veteran, in May 1999, the RO granted service connection for 
PTSD, effective November 24, 1998, the date of his original 
claim for that disability.  The veteran contends that an 
earlier effective date is warranted.

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (2000).  The applicable laws and regulations 
governing the effective dates for compensation provide that 
the effective date for service connection is the date 
following separation from active service, if the claim is 
received within one year after separation from service; 
otherwise, the effective date is based on the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (2000).  

In this case, the original claim for compensation clearly was 
received the more than one year after separation from 
service.  Hence, the appropriate effective date to be 
assigned is the later of the date of receipt of the claim and 
the date entitlement arose.  The RO has assigned an effective 
consistent with the date of the November 24, 1998 date claim 
(which is actually earlier than the March 1999 psychiatric 
examination upon which the grant of service connection was 
based).  That notwithstanding, the veteran asserts that an 
earlier effective date is warranted on the basis of an 
earlier claim.  

In correspondence of record and at the time of the December 
2000 personal hearing, the veteran contended that he should 
be granted service connection for PTSD effective June 1998.  
He maintained that his service organization representative 
submitted his claim for PTSD at that time to the RO.  He 
asserted that he filed his claim with his service 
organization representative who in turn submitted the claim 
to the RO with the applicable form appointing the service 
organization as his representative.  He asserted that he 
should not be penalized for the RO having lost or misplaced 
his claim.  

The record shows that the RO received the veteran's claim for 
service connection for PTSD, along with other documents, on 
November 24, 1998.  The claim was submitted on a VA Form 21-
4138, which was dated June 23, 1998 and which was signed by 
the veteran.  This VA Form 21-4138 was a photocopy.  
Accompanying this claim was a photocopy of a cover letter 
from the veteran's representative that was dated June 23, 
1998.  In addition, an original copy of another cover letter 
dated November 18, 1998, was received with the other 
documents on November 24, 1998.  Finally, the Board notes 
that the VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's representative, was dated November 
17, 1998, and was received on November 24, 1998.  

This evidence suggests that the veteran completed his VA Form 
21-4138, which included his claim of service connection for 
PTSD, in June 1998, and that a cover letter was written to 
accompany this claim, to be sent to the RO.  However, there 
is no evidence any such claim was actually filed by the 
veteran or by anyone purportedly acting in his behalf.  
38 C.F.R. § 3.151(2000) (prescribing that a specific claim 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA).  In this 
regard, the Board notes that although the veteran contends he 
gave the earlier claim to his "service organization 
representative" to be filed, there is no evidence that the 
veteran had a representative prior to November 1998.  Indeed, 
the veteran's power of attorney appointing the Veterans of 
Foreign Wars of the United States as his representative is 
not dated until November 17, 1998, and was filed, along with 
the veteran's claim, approximately one week later.  Thus, the 
original date of the veteran's claim for service connection 
for PTSD, is November 24, 1998, the first date on which VA 
first received a claim for that disability.  Although the 
veteran and his representative assert that a claim for 
service connection for PTSD was sent to VA in June 1998, this 
is not reflected in the veteran's claims folder, and he and 
his representative have presented no evidence to support 
their assertions.  

The emphasizes that the law and regulations governing claims 
and effective dates are clear and specific, and the Board is 
bound by them.  Applying the above-noted facts to the 
pertinent law and regulations governing this case, the Board 
finds that an effective date earlier than November 24, 1998, 
for the grant of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2000).  


II.  The Propriety of the Initial 50 percent Evaluation  for 
PTSD

A review of the veteran's service records reveals that the 
veteran was a combat infantryman during World War II and he 
was awarded the Purple Heart Medal for injuries received 
therein.  

As indicated above, the veteran's claim for service 
connection for PTSD was received in November 1998.  The 
relevant post-service medical evidence consists of a March 
1999 VA psychiatric examination.  During this examination, 
the veteran recounted the stressful experiences he endured 
during his wartime service.  Currently, the veteran reported 
having a great deal of difficulty with sleeping.  He reported 
that he had initial insomnia and would be unable to sleep 
with some nights of no sleep.  Other nights, he reported that 
he would awake from nightmares of his World War II 
experiences.  The veteran also reported having intrusive 
thoughts and reported that he thought about World War II on a 
daily basis.  He described himself as being hypervigilant and 
reported that he did not let people come up behind him.  The 
veteran related that he had flashbacks due to certain scenes 
or smells and also had startle response with certain noises.  
He related that he frequently felt like he was "back over 
there."  The veteran reported that he had a sense of a 
foreshortened future and a sense of survival guilt.  He 
indicated that he felt isolated and would rather be by 
himself.  He indicated that he avoided crowds and being 
around people.  He related that due to his medical problems, 
his wife had quit her job to stay home with him.  The veteran 
reported having increased problems with his nerves and 
reported that he felt nervous.  The veteran reported having 
numerous triggers for his symptoms.  He related that he 
avoids watching television or reading the news when war 
events were depicted.  

Mental status examination revealed that the veteran was 
pleasant and cooperative.  He was appropriately attired and 
his grooming and hygiene were good.  His speech was clear 
with normal rate and volume.  Eye contact was fair.  Mood was 
described as nervous and "don't care."  Affect appeared 
very restricted and the veteran displayed some psychomotor 
slowing.  He was oriented times three.  His memory appeared 
fairly intact, but he did show difficulty with concentration.  
The veteran denied having hallucinations and there was no 
evidence of delusions or of a formal thought disorder.  He 
reported that, in the past, he had anger t others.  When 
asked about suicidal ideation and pain, the veteran replied 
that he did not want to answer that question.  The diagnosis 
was PTSD, chronic, severe.  His assigned Global Assessment of 
Function (GAF) score was 35, based on continuing severe 
symptoms of PTSD as well as severe limitations in both social 
and occupational functioning due to PTSD.

In December 2000, the veteran testified at a personal hearing 
before the undersigned member of the Board in Washington, 
D.C.  At that time, the veteran reported that he was taking 
medication for his PTSD.  He reported having difficulty with 
sleep and having nightmares.  The veteran also related that 
he had war-related flashbacks.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

As noted in the introduction, above, the veteran's claim for 
a higher evaluation for PTSD follows the grant of service 
connection and assignment of an initial evaluation for PTSD.  
According to Fenderson, 12 Vet. App at 126, "at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" rating."  Thus, the Board must consider 
the proper rating(s) since the effective date of service 
connection.  It appears that the RO considered staged rating, 
but found the 50 percent rating to be appropriate from the 
date of service connection to the present time.  

The veteran's PTSD is rated Diagnostic Code 9411, which, in 
turn, is based upon the criteria of a General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130.  Under the criteria 
for psychoneurotic disorders, 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board finds that, considering the above, and affording 
the veteran every reasonable doubt, the veteran's PTSD 
symptoms have more closely approximated the symptoms 
contemplated by the a 70 percent rating since the November 
1998 effective date of the grant of service connection.  

As noted above, on examination, the veteran appeared to be 
fairly cognitively intact; however, it was also indicated 
that he experiences a great deal of difficulty with sleep 
disturbance, flashbacks, startle reaction, hypervigilance, 
and intrusive thoughts.  The examiner offered an assessment 
that the veteran has severe social and industrial impairment; 
he also assigned a GAF of 35 [which, according to the Fourth 
Edition of the American Psychiatric Associations's Diagnostic 
and Statitistical Manual of Mental Disorders (DSM-IV), 
represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and in 
unable to work).  The Board finds that the veteran's 
symptoms, when considered in light of the examiner's 
assessment and assigned GAF, are indicative of the severe 
impairment contemplated in the criteria for the 70 percent 
evaluation.  While the examination was not conducted until 
March 1999, the Board also finds it likely that such level of 
disability existed at the time the veteran filed his November 
1998 claim.  Hence, assignment of a 70 percent evaluation, 
since the effective date of the grant of service connection 
for PTSD, is appropriate.  See 38 U.S.C.A. §  5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, Part 4, Diagnostic 
Code 9411 (1999).  

However, a higher 100 percent rating has not been warranted 
at any period since November 1998.  There is no medical 
evidence or assessment indicative of total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and/or memory loss for names of close relatives, own 
occupation, or own name.

The Board therefore finds that the level of severity of the 
veteran's service-connected PTSD has been 70 percent 
disabling since the effective date of service connection.  


ORDER

An effective date earlier than November 24, 1998 for the 
grant of service connection for PTSD is denied.   

A 70 percent evaluation for PTSD, from the effective date of 
the grant of service connection, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

As regards the veteran's claim for a higher evaluation for 
residuals of a gunshot wound to the left lower leg, the Board 
notes that during the veteran's December 2000 Board hearing, 
the veteran reported that he went to the VA Medical Center 
(VAMC) in Martinsburg, West Virginia, for treatment of his 
left leg disorder.  He related that he ambulated with a cane 
and was unable to walk long distances.  He related that his 
left leg swells and that he has muscle cramps.  He also 
indicated that he had numbing in the toes and the ball of the 
foot.  He also indicated that he had scars that were very 
sensitive.  The veteran's representative pointed out that the 
veteran has a 2-3 inch whitish scar in the left lateral 
aspect of the middle and lower third junction of the fibula 
which is sensitive to touch and this was the entry wound of 
the shrapnel.  In addition, it was indicated that there is an 
area measuring 4 by 3 centimeters in which muscles are 
slightly herniated with evidence of localized varicosity at 
the site of entry of the shrapnel that is very sensitive to 
touch.  It was indicated that the veteran has partial sensory 
loss in the lateral dorsal left foot including the 3rd, 4th, 
and 5th toes.  In addition, the representative indicated that 
the veteran has an additional scar over the anterior edge of 
the tibia.  

The veteran's representative has also pointed out that the 
January 9, 1946 rating decision which granted service 
connection for the veteran's left leg disorder, assigned only 
a 10 percent rating.  The representative argued that they 
were raising the issue of clear and unmistakable error in 
that rating decision which only rated one Muscle Group 
whereas they contend that the veteran sustained injuries to 
two Muscle Groups, that is, Muscle Groups XI and XII; and 
asserts that veteran's neurological problems involving 
numbness and his scarring should have been rated separately.  
The veteran's representative requested that this issue of 
clear and unmistakable error be remanded to the RO along with 
the increased rating issue for resolution. [Although not 
specifically advanced by the veteran or his representative, 
the Board would also point out that, as the veteran's lower 
left leg disability was assigned a single 10 percent rating 
in January 1946 (from October 1945), and was assigned a 
single 20 percent rating in December 1946 (from April 1946), 
both decisions would have to be found to be clearly and 
unmistakably erroneous to obtain separate evaluations prior 
to the date of the current increased rating claim, which the 
appellant clearly appears to be seeking.] 

In light of the foregoing, the Board finds that a remand is 
warranted to obtain medical evidence that clearly establishes 
the full nature and extent of all service-connected residuals 
of a gunshot wound to the left lower leg, currently noted to 
include scars, muscle tenderness, and cutaneous hypothesia.  
The examination should clearly delineate all muscular and 
neurological, as well as whether the veteran's scars are 
symptomatic.  The veteran is hereby advised that the 
information to be obtained on VA examination is vitally 
important to resolving the issue remaining on appeal; hence, 
any failure to report to a scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Prior to scheduling the veteran to undergo further 
examination, the RO must obtain and associate with the record 
all treatment records from the Martinsburg VA Medical Center, 
as well as treatment records from any other source(s) or 
facility(ies) identified by the veteran.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should obtain any such treatment records, 
especially since they might contain diagnostic studies or 
other findings and conclusions that may be pertinent to the 
medical examiner's assessment of the disability.  

In addition, the Board also points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Therefore, on remand, the RO should not only ensure 
that all requested development has been undertaken, but that 
all development and notification requirements of the Act are 
complied with.  

Finally, in adjudicating the claim for a higher evaluation 
for the veteran's service-connected residuals of a gunshot 
wound to the left lower leg, the RO should also consider the 
veteran's inextricably intertwined claims of clear and 
unmistakable error in the RO's January 1946 assignment of a 
single 10 percent evaluation for that disability, and in the 
RO's December 1946 assignment of a single 20 percent 
evaluation for that disability.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  In 
adjudicating the increased rating claim, the RO should 
consider whether separate evaluations are warranted for 
muscle injury, nerve injury, and residual scars, in 
accordance with Esteban v. Brown, 6 Vet. App. 259 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from 
Martinsburg VAMC.  The RO should also 
obtain pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and extent 
of all current residuals of the veteran's 
in-service gunshot wound to the left 
lower leg.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated x-rays, 
laboratory tests, and consultations 
should accomplished, and all clinical 
findings should be reported in detail.  
In identifying all residuals of the in-
service gunshot wound, the physician 
should specifically identify the nature 
and extent of any resultant muscle damage 
and nerve injury, and indicate whether 
such manifestations constitute separate 
and distinct disabilities.  The physician 
should also indicate whether the scars 
associated with that gunshot wound are 
objectively tender and painful; subject 
to repeated ulceration, or shown to 
result in the limitation of motion of the 
left knee or ankle.  All examination 
findings, along with all the complete 
rationale for each conclusion reached, 
should be set forth in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims of 
clear and unmistakable error in the RO's 
January 1946 assignnment of a single 10 
percent evaluation for the residuals of 
gunshot wound to the lower left leg, and 
in the RO's December 1946 assignment of a 
single 20 percent evaluation for that 
disability.  If the clear and 
unmistakable error claim is denied, the 
veteran and his representative must be 
notified and advised of his appellate 
rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate jurisdiction of an 
issue not currently in appellate status, 
a timely appeal must be perfected.  While 
the RO must furnish the appellant the 
appropriate time period in which to so, 
the veteran should perfect this appeal, 
if desired, as soon as possible to avoid 
unnecessary delay of appellate 
disposition of the issue currently on 
appeal.

6.  Then, the RO should consider the 
current claim for an increased rating for 
residuals of a gunshot wound to the left 
lower leg, in light of all pertinent 
evidence of record and legal authority, 
to include consideration of whether 
separate evaluations are currently 
warranted for distinct left lower leg 
disability, in accordance with the 
Esteban decision cited to above.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 




Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



